 



Exhibit 10.3

INTERIM SERVICES AGREEMENT

     This Interim Services Agreement is made as of the 30th day of June, 2004,
between Viad Corp, a Delaware corporation (“Viad”) and MoneyGram International,
Inc., a Delaware corporation (“MoneyGram”), wherein it is agreed:



1.   Purposes.

     1.1 The Board of Directors of Viad has determined that it is in the best
interest of Viad to separate Viad’s existing businesses into two independent
businesses, the convention and event services business and the payment services
business.

     1.2 In order to effectuate the foregoing, Viad, MoneyGram and Travelers
Express Company, Inc., a Minnesota corporation (“TECI”) and MGI Merger Sub, Inc.
have entered into a Separation and Distribution Agreement, dated as of the date
hereof (the “Separation and Distribution Agreement”), pursuant to which, and on
the terms and subject to the conditions set forth therein, among other things
(1) MGI Merger Sub, Inc., a wholly owned subsidiary of MoneyGram, will merge
with and into TECI with TECI as the surviving corporation, and as a result of
that merger, all outstanding shares of capital stock of TECI being cancelled and
TECI becoming a wholly owned subsidiary of MoneyGram and (2) following the
merger, Viad will distribute to the holders of Viad Common Stock, the issued and
outstanding shares of MoneyGram Common Stock then owned directly or indirectly
by Viad (the “Distribution”).

     1.3 Prior to the Distribution Date, Viad or its subsidiaries provided
certain services to TECI and its subsidiaries, and also received certain
services from TECI and its subsidiaries.

     1.4 After the Distribution Date, MoneyGram will require for a limited
period of time that Viad or its subsidiaries continue providing certain services
to MoneyGram and its subsidiaries until MoneyGram and its subsidiaries are able
to otherwise contract or arrange for such services.

     1.5 After the Distribution Date, Viad will require for a limited period of
time that MoneyGram and its subsidiaries continue providing certain services to
Viad and its subsidiaries until Viad and its subsidiaries are able to otherwise
contract or arrange for such services.

     1.6 All capitalized terms not defined herein shall have the meaning
ascribed thereto in the Separation and Distribution Agreement.



2.   Term.

     2.1 Subject to the provisions of Section 5 hereof and the following
sentence, this agreement, including the Schedules hereto (the “Agreement”),
shall be effective on the Distribution Date and shall continue until the earlier
of (a) two years following the Distribution Date, and (b) termination of all
Services (as herein defined) pursuant to Section 5 hereof (“Term”). Viad’s
provision of those Services listed on Schedule 2 (the “Schedule 2 Services”) may
not be terminated by MoneyGram earlier than the expiration of the two-year Term,
without the prior written consent of Viad (which may be granted or withheld at
the sole discretion of Viad).

 



--------------------------------------------------------------------------------



 



3   Agreement to Perform Selected Services.

3.1 On the terms and subject to the conditions hereof, Viad and MoneyGram hereby
agree that Viad shall offer and provide to MoneyGram and its subsidiaries during
the Term those services described on Schedule 1 and 2 hereto, and MoneyGram
shall offer and provide to Viad and its subsidiaries during the Term the
services described on Schedule 3 hereto (collectively, the “Services”). Such
Services are grouped by subject matter on Schedules 1 and 3 and each such
grouping, as identified by its associated annual cost, shall be referred to
herein as a “Category” or “Subcategory” as the case may be . The Schedule 2
Services are grouped by subject matter with a total cost shown for all such
services. The annual cost for any Category of Service or Schedule 2 Services may
be increased (at a rate not to exceed ten percent (10%) per year) based on
documented changes in the cost to provide such service. Such cost adjustment
will be effective upon thirty (30) days notice to the party receiving the
service. Services heretofore provided to the other by Viad or, its subsidiaries
or MoneyGram, or its subsidiaries, as the case may be, shall be provided on a
basis consistent with prior practice. Services to be provided hereunder that
were not heretofore provided by Viad or MoneyGram, as the case may be, shall be
provided on a reasonably timely basis. Charges for Services shall be as set
forth in Section 4 hereof.

3.2 The Services to be provided hereunder shall include those Services provided
by Viad or its subsidiaries to MoneyGram and its subsidiaries, or provided by
MoneyGram to Viad and its subsidiaries, on the Distribution Date or at any time
during the calendar year immediately preceding the Distribution Date, in each
case as described on Schedule 1, 2 and 3 hereto, respectively. If Viad or
MoneyGram, as the case may be, desires to obtain any services not listed on the
Schedules, it shall notify the other in writing of those Services it desires to
use. The party receiving such notice may, at its discretion, elect to provide or
decline to provide such service. Said party shall promptly notify the other
party of its decision and, if the decision is to provide the service, the annual
cost of providing such service.

3.3 The parties shall retain the discretion to reasonably allocate the time,
place and manner of the performance of the Services by their respective
employees consistent with their past practices and procedures for allocating
employee resources prior to the Distribution Date. A party shall not be required
to provide a Service that that party has ceased to provide to itself. With
respect to the National Vendor Contracts set forth on Schedule 2, the parties
understand and agree that each is responsible for the payment of its portion of
the service fees charged by a given vendor in the course of providing the
services described under the applicable National Vendor Contract.
Notwithstanding anything to the contrary contained in this Agreement, MoneyGram
hereby indemnifies Viad from any costs, claims, losses or damages arising out of
the acts or omissions of MoneyGram, including but not limited to MoneyGram’s
failure to timely pay its portion of the service fees or MoneyGram’s decreasing
its volume levels from current levels under or related to any or all of the
National Vendor Contracts. Viad agrees to indemnify MoneyGram where MoneyGram is
the principal party of record under a National Vendor Contract from any costs,
claims, losses or damages arising out of the acts or omissions of Viad in-

-2-



--------------------------------------------------------------------------------



 



cluding but not limited to Viad’s failure to timely pay its portion of the
service fees or Viad’s decreasing its volume levels from current levels under or
related to any or all of the National Vendor Contracts. The foregoing
indemnifications exclude any liability for lost profits or other incidental,
special or consequential damages. Neither party can guarantee that any given
National Vendor Contract will continue in effect for the two-year period on
Schedule 2 and each party hereby releases the other from any loss or liability
in connection with the termination of any given National Vendor Contract prior
to such two-year period. The parties agree that where one is a party of record
under a National Vendor Contract, it shall enforce the contract for the benefit
of the other and that the other party shall have the right to participate in any
negotiations for amendments or extensions of such contracts. The terms and
conditions of this Section 3.3 shall continue to apply to those National Vendor
Contracts listed on Schedule 2 for the term provided in each such contract.
Nothing in this Agreement shall be construed to require that any Service be
performed by any specific employee of either party. In no event shall the
“Services” hereunder be construed so as to obligate either party to engage in
the practice of law within the meaning of any applicable law, nor to render any
services to the extent doing so would violate any applicable law or contract.



4.   Charges for Services; Payment.

4.1 It is understood and agreed that the annual cost for Services as reflected
on the Schedules was determined and allocated hereunder according to methods
consistent with past practices and procedures observed by Viad and its
subsidiaries concerning intercompany services and accounts.

4.2 MoneyGram shall, as of the Distribution Date, pay to the other for the
provision of Services, the initial monthly amount of one-twelfth of the annual
cost set forth for all services listed on the Schedules. For example, under
Category of Service I of Schedule 1, “Taxation”, MoneyGram would pay to Viad on
the Distribution Date one-twelfth of $290,000 or $24,167 and so forth for each
Category or Subcategory on Schedules 1 and the Schedule 2 Services. MoneyGram
shall continue in such fashion to pay one-twelfth of the annual cost for each
Category of Service on Schedules 1 and 2 on or before the first of the month (or
the next business day if the first of the month is a Saturday, Sunday or
national holiday) thereafter for the duration of this Agreement or until
MoneyGram terminates a Category or Subcategory pursuant to Section 5, hereto,
and subject to the limitation on termination of Schedule 2.

4.3 MoneyGram or Viad, as the case may be, shall reimburse the other for
reasonable travel and business expenses incurred in connection with the
performance hereunder upon presentation of supporting documentation of such
expenses to the party on whose behalf the expense was incurred.

4.4 Nothing in this Agreement shall be construed to require that either party
engage any legal counsel, actuarial firm, consultant or other outside advisor or
service provider on behalf of the other party. If it becomes necessary that any
such outside advisor or service provider be engaged by a party in connection
with the provision of Services under Schedule 1, the costs of such outside
advisor or service provider shall be in addition to

-3-



--------------------------------------------------------------------------------



 



     the cost for Services set forth on the Schedules, except as otherwise
expressly provided herein.



5.   Reductions in Services; Termination.

     The parties recognize that during the Term hereof the requirements of each
party for certain Services will decrease (with the exception of the Schedule 2
Services, which shall be for a term of two years) and that each party intends to
phase out any Services when no longer required. Accordingly, at any time after
the expiration of one year from the Distribution Date, except for the Schedule 2
Services, either party hereto may request termination of any Category or
Subcategory as to which a separate charge is stated by giving the other party
not less than 90 days’ advance notice in writing of any anticipated termination
of any Services and, to the extent practicable, the parties will agree to an
orderly reduction or phase-out of such Services. Notwithstanding anything to the
contrary set forth herein, the termination or discontinuance by MoneyGram of
Category VII on Schedule 1 or any Subcategory of Category VII, the Internal
Audit Function, must first be approved by the MoneyGram Board of Directors. Once
a Category Subcategory is discontinued, Viad or MoneyGram, as the case may be,
shall not be obligated to later reinstate such Category of Service.

     Following the termination or discontinuance of any Category or Subcategory
or a Schedule 2 Service as provided herein, to the extent either party is
thereafter requested to provide any terminated or discontinued Service,
including any transition-related assistance necessary for any other organization
to perform the terminated or discontinued Service, and the applicable party
hereto consents to perform such Service, the party performing such Service shall
be entitled to compensation reflecting incurred costs.



6.   Mutual Covenants.

     Viad and MoneyGram agree that the charges for Services hereunder are and
shall be determined in a fair and equitable manner consistent with past
practices and procedures of Viad in determining charges for similar services
prior to the Distribution Date. Each party agrees to maintain the
confidentiality of information received by it in the course of the performance
of this Agreement, subject to such disclosure required by law.

6A. Cooperation.

     During the Term hereof, the parties agree to make good faith efforts to
cooperate with respect to negotiating future vendor contracts similar to the
National Vendor Contracts listed on Schedule 2. The parties agree to give each
other notice of potential vendor contracts and engage in reasonable efforts to
involve the other party in such negotiations to obtain pricing discounts for
volume purchases. Neither party shall be required to take any action pursuant to
this provision which would cause a detriment to the party’s business.



7.   Force Majeure.

     If either party is unable to perform any of its duties or fulfill any of
its covenants or obligations hereunder as a result of causes beyond its control
and without its fault or negligence, in-

-4-



--------------------------------------------------------------------------------



 



cluding but not limited to acts of God or government, fire, flood, war,
governmental controls, and labor strife, then such party shall not be deemed to
be in default hereof during the continuance of such events which rendered it
unable to perform, such party shall have such additional time thereafter as is
reasonably necessary to enable it to resume performance of its duties and
obligations hereunder; and the party entitled to such Service shall not be
required to pay the other party for any Service to the extent that such other
party is unable to perform.



8.   Severability.

     The invalidity of any provision hereof as determined by a court of
competent jurisdiction in no way shall affect the validity of any other
provision hereof. If a provision is determined to be invalid, the parties hereto
shall negotiate in good faith in an effort to agree upon a suitable and
equitable alternative provision to effect the original intent of the parties
hereto.



9.   Time of the Essence.

     The parties hereto agree that with respect to the performance of all terms
and covenants hereof and satisfaction of all conditions herein, time is of the
essence.



10.   Captions.

     Section captions are not a part hereof and are merely for the convenience
of the parties hereto.



11.   Binding Effect; Choice of Law.

     This Agreement shall be binding on and inure to the benefit of the parties
hereto, their successors and assigns. This Agreement shall be governed by the
laws of the State of Delaware applicable to contracts made and wholly-performed
within such state, without reference to the conflict or choice of law provisions
thereof.



12.   Assignment.

     Neither party hereto shall assign or subcontract this Agreement or any
Services to be provided hereunder without the prior written consent of the
other, which consent shall not be withheld unreasonably; provided, however, that
in the event that Viad or MoneyGram, as the case may be, does not consent for
any reason to the assignment or subcontract of a Service to a third party, then
the other party shall not assign or subcontract such Service to such third party
for a period of 90 days from the date of such requested consent, but after the
expiration of such 90-day period, Viad or MoneyGram, as the case may be, may
assign or subcontract such Service to such party. Notwithstanding the foregoing,
consent shall not be required for an assignment or subcontract of any Service
provided hereunder by either party to a corporate affiliate of such party or to
any third party vendor or third party recordkeeper who had been providing all or
a material portion of the Services to or on behalf of Viad or MoneyGram, as the
case may be, prior to the Distribution Date nor shall consent be required if one
party elects to assign or subcontract a Service pursuant to an internal decision
to outsource that Service for itself except for a Schedule 2 Service If Viad
elects to assign or subcontract any Schedule 2 Service and if MoneyGram does not
agree to such assignment or subcontract, then the Service shall be converted to
a Schedule 1

-5-



--------------------------------------------------------------------------------



 



Service at a fee equal to the amount that would be payable to the third party
under such assignment or subcontract and the total cost under the Schedule 2 fee
shall be reduced in such amount as the parties shall negotiate in good faith.



13.   Amendment.

     This Agreement may not be amended without the express written agreement of
each party hereto.



14.   Notices.

     All notices hereunder must be in writing and delivered personally or sent
by United States mail, postage prepaid, addressed as follows, except that any
party by written notice given as aforesaid, may change its address for
subsequent notices to be given hereunder.

If to Viad:

         Viad Corp
         Viad Tower M.S. 1012
         Phoenix, Arizona 85077
         Attention: General Counsel

If to MoneyGram:

         MoneyGram International, Inc.
         1550 Utica Avenue South
         St. Louis Park, Minnesota 55416
         Attention: General Counsel



15.   Liability for Nonperformance.

     Neither party hereto nor any subsidiaries of such party shall have any
liability to the other party hereto for failure to perform its obligations
hereunder unless such failure arises out of, directly or indirectly, the
intentional misconduct or gross negligence on the part of the nonperforming
party. Neither party hereto shall be required to perform any Service (or any
part of any Service) to the extent that performance of such Service (or such
part of such Service) would violate any law (including any state law prohibition
on the performance of legal services), rule, regulation or third-party contract.
The liability of any party for nonperformance of any Service shall be limited to
a refund of amounts received by that party from the other party with respect to
that Service and in no event shall either party be liable for consequential
damages. Any party receiving Services shall defend, indemnify and hold harmless
the party providing such Services from any and all claims of any third parties
arising out of the performance of those Services (except to the extent that
liability arises as a result of intentional misconduct or gross negligence on
the part of the party performing such Services). Such indemnity shall include
reimbursement for reasonable out of pocket expenses, including reasonable legal
fees.

-6-



--------------------------------------------------------------------------------



 



16.   Independent Entities.

     In carrying out the provisions hereof, MoneyGram and Viad are and shall be
deemed to be for all purposes, separate and independent entities. MoneyGram and
Viad shall select their employees and agents, and such employees and agents
shall be under the exclusive and complete supervision and control of MoneyGram
or Viad, as the case may be. MoneyGram and Viad each hereby acknowledge
responsibility for full payment of wages and other compensation to all employees
and agents engaged by either in the performance of their respective Services
hereunder. It is the express intent of the parties hereto that the relationship
of MoneyGram to Viad and Viad to MoneyGram shall be solely that of separate and
independent companies and not that of a joint venture, partnership or any other
joint relationship.



17.   Nonfiduciary Status.

     In carrying out the provisions hereof, neither party hereto shall be a
fiduciary (as defined in Section 3(21) of ERISA) with respect to any employee
benefit plan, program or arrangement maintained by or on behalf of the other
party. Each party hereto shall provide Services pursuant to the terms and
subject to the conditions hereof in accordance with the directions, guidelines
and/or procedures established by Viad or MoneyGram, as the case may be, or the
plan administrator (as defined in Section 3(16) of ERISA) of each party’s
employee benefit plans or arrangements.



18.   Third Party Beneficiaries.

     The provisions hereof are solely for the benefit of the parties hereto and
are not intended to confer upon any Person except the parties hereto any rights
or remedies hereunder. There are no third party beneficiaries hereof, and this
Agreement shall not provide any Person except the parties hereto with any
remedy, claim, liability, reimbursement, action or other right in excess of
those existing without reference hereto.



19.   Construction.

     For purposes hereof, references to MoneyGram, with respect to events or
periods prior to the Distribution Date, shall mean and include, where
appropriate, Viad’s payment services business unit as it existed prior to such
date.



20.   Dispute Resolution.

     If any dispute arises under or relates to this Agreement either party may
submit the matter in dispute to binding arbitration by referring the matter to
the Phoenix, Arizona office of the American Arbitration Association (“AAA”) (or
if there is no Phoenix office at that time such other office applicable to a
dispute in Arizona) for the purpose of providing three names of potential
arbitrators from which the parties will select an arbitrator. If the parties are
unable to agree on an arbitrator then the parties will alternately strike names
from the list until one name is left, who shall then be the arbitrator. The
party who did not request the arbitration shall be entitled to the first strike.
Except as the parties may agree otherwise at the time of the Arbitration, the
Arbitration shall be conducted pursuant to the AAA’s then current rules for
binding arbitration. The arbitration hearing shall be conducted within 60 days
from the date of the arbitrator’s

-7-



--------------------------------------------------------------------------------



 



selection. The hearing shall be conducted in Phoenix, Arizona unless the parties
mutually agree to an alternate location. The parties shall share equally in the
costs and expenses of the arbitration. Each party shall bear its own costs for
case preparation and presentation, including any attorney fees and travel costs.
Except for any matter for which equitable or injunctive relief would be
appropriate under the circumstances, binding arbitration shall be the parties’
only remedy at law and the decision of the arbitrator shall be final.



21.   Survival.

     The indemnification provisions of Sections 3.3 and 15 shall survive the
termination of this Agreement.

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed in multiple
counterparts on the date set forth above, each of which shall, for all purposes,
be deemed an original and all of which shall evidence but one agreement between
the parties hereto.

     
VIAD CORP,
     a Delaware corporation
  MONEYGRAM INTERNATIONAL, INC.
     a Delaware corporation
 
   
By: /s/ Scott E. Sayre
  By: /s/ Philip W. Milne

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Name: Scott E. Sayre
  Name: Philip W. Milne
Title: Vice President – General Counsel
  Title: President & CEO
and Secretary
   

[Schedule 1 – Services of Viad to MoneyGram
Schedule 2 – Services of Viad to MoneyGram
Schedule 3 – Services of MoneyGram to Viad]

-9-